DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 and 19, in the reply filed on 7/19/2022 is acknowledged. Furthermore, in an interview dated 9/20/2022 with ROBERT GURR, a species election of claim 7 from Group A and claim 11 from Group B was made. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/7/2020 has been considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, the claim requires the limitations of a bioactive filter for deactivating a virus which comprises at least one layer and at least one transitional element coupled to the at least one layer. The claim further describes a plurality of method steps including a mixing step, billeting under pressure, heating and then stretching for coupling to the bioactive filter. It is unclear as to whether these steps describe the formation of a bioactive filter or the formation of at least one layer with a transitional element which is subsequently coupled to a bioactive filter. Therefore, the claim is rejected for failing to point out and distinctly claim what is considered the subject matter is applicant’s invention. For the purposes of examination, these method steps are determined to be method steps for forming the bioactive filter of claim 19 and not a material to be coupled to the bioactive filter (See Instant Specification, PGPUB, Pg. 3, Paragraphs [0026]-[0029]). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ren et al. (US 2010/0040655).
Regarding claim 1, Ren teaches the use of nanoparticles of metals or metal compounds in the prevention of viral infection (“a bioactive filter for deactivating a virus”) (Pg. 1, Paragraph [0001]). The nanoparticle compounds may include metallic compounds which include zinc (“at least one transitional element coupled to the at least one layer for deactivating the virus”) (Pg. 1, Paragraphs [0011]-[0015]). The compounds may be applied to a substrate or protective article such as a facemask (“at least one layer”) (Pg. 4, Paragraph [0062]-[0063]).
Regarding claim 5, Ren teaches the articles as discussed above with respect to claim 1. As discussed above, the articles may be a facemask or any other protective article (“the at least one layer is in membrane form”). 
Regarding claim 6, Ren teaches the articles as discussed above with respect to claim 1. As discussed above, the nanoparticle compounds are applied to protective articles such as facemasks (“the at least one layer is a membrane comprising the at least one transitional element”).
Regarding claim 7, Ren teaches the articles as discussed above with respect to claim 1. As discussed above, the nanoparticle compounds contain zinc. 
Regarding claim 9, Ren teaches the articles as discussed above with respect to claim 1. As discussed above, the compounds are in nanoparticle form. 
Regarding claim 10, Ren teaches the articles as discussed above with respect to claim 1. As discussed above, the nanoparticle compounds are applied to protective articles such as facemasks (“the at least one layer comprises a substrate, the at least one transitional element coupled to the at least one layer via the substrate”).
Regarding claim 11, Ren teaches the articles as discussed above with respect to claim 1 which may be facemasks.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (US 2010/0040655) as applied to claim 1 above, and further in view of Stone et al. (US 2009/0205116).
Regarding claims 2-3, Ren teaches the articles as discussed above with respect to claim 1.
Ren is silent with respect to the articles being formed from a hydrophobic material and that materials comprising ePTFE, however, Ren appreciates the use of any suitable fiber or fabric, either natural or artificial (Pg. 4, Paragraph [0063]). 
Stone teaches articles having membranes with selectively permeable coatings applied to the membranes which act to inactivate or reduce the activity of a microbial agent (Pg. 1, Paragraph [0006]). The membranes may be formed form a variety of materials including fluorinated polymers taking the shape of woven or non-woven fibers (Pg. 2, Paragraph [0028]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the protective articles of Ren, which may be formed from any suitable fiber, such that they are formed from ePTFE as taught by Stone which also teaches articles for reducing the activity of viruses. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (US 2010/0040655) as applied to claim 1 above, and further in view of Conlon (US 2016/0015098).
Regarding claim 4, Ren teaches the articles as discussed above with respect to claim 1. Ren appreciates the use of any suitable fiber or fabric, either natural or artificial (Pg. 4, Paragraph [0063]). 
Ren is silent with respect to the fibers of the protective articles being electrospun.
Conlon teaches facemasks and method of utilizing nanofibers (Abstract). The nanofibers may be formed as electrospun fibers for the formation of the facemasks (Pg. 7, Paragraph [0070] & [0075]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the facemasks of Ren such that the fibers are formed from electrospinning methods which is taught by Conlon who also teaches the formation of facemasks.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (US 2010/0040655).
Regarding claim 19, Ren teaches the use of nanoparticles of metals or metal compounds in the prevention of viral infection (“a bioactive filter for deactivating a virus”) (Pg. 1, Paragraph [0001]). The nanoparticle compounds may include metallic compounds which include zinc (“at least one transitional element coupled to the at least one layer for deactivating the virus”) (Pg. 1, Paragraphs [0011]-[0015]). The compounds may be applied to a substrate or protective article such as a facemask (“at least one layer”) (Pg. 4, Paragraph [0062]-[0063]).
Ren is silent with respect to the method steps in order to form the articles as discussed above. However, the instant claim is directed towards a product being the bioactive filter of claim 19 and the method steps are treated as product-by-process limitations to which consideration must be given to the point that they impart mechanical features to the final product of the claim. 
It has been held that “[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.
In the instant case, it appears as though the final product is the bioactive filter of claim 19 with at least one layer and at least one transitional element coupled to the at least one layer without the presence of a lubricant due to the step of heating and removing the lubricant.
Ren teaches the nanoparticle compounds being applied to the articles by means of a dry powder (Pg. 2, Paragraph [0019]). As such, Ren teaches the final product as discussed above in which the nanoparticles are applied as a dry powder to the articles resulting in the absence of a lubricant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783